DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29 2022 has been entered.
Receipt of Arguments/Remarks filed on September 29 2022 is acknowledged. Claims 5, 7, 9-10, 13-18, 21-27, 29-37, 42, 44, 46 and 49-57 were/stand cancelled. Claims 1-4, 6, 8, 11-12, 19-20, 28, 38-41, 43, 45, 47-48 and 58-62 are pending. Claims 1-4, 6, 8, 11-12, 38-41, 43, 45, 47-48 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on September 5 2018. Claims 19-20, 28, 58 and 60-62 are directed to the elected invention.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 2 2021 and August 29 2022 were considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20, 28, 58 and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Aytac (Thesis, 2012, cited in the Office action mailed on 1/17/19) in view of Asli et al. (WO 2014066297, cited in the Office action mailed on 1/17/19) and Ladin (US Patent No. 5792090, cited in the Office action mailed on January 6 2020) as evidenced by Wells et al. (USPGPUB No. 20090112170, cited in the Office action mailed on January 6 2020).
Applicant Claims
	The instant application claims an anti-odor, antimicrobial nano fibres comprising a) nano fibres electrospun from an aqueous solution, the aqueous solution comprising a mixture of at least one biopolymer and at least one carrier polymer in a ratio of from about 20:80 to about 90:10; b) an antimicrobial agent; c) a malodor absorbing agent and d) calcium present in the anti-odor, antimicrobial at a concentration of no more than 20% and e) oxygen present in the anti-odor, antimicrobial nanofibers at a concentration from about 10% to about 25%.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Aytac is directed to electrospinning of biocompatible polymeric nanofibers functionalize with cyclodextrin inclusion complex.  It is taught that electrospinning is a simple, versatile and cost-effective method to produce nanofibers. Electrospun nanofibers have high surface area to volume ratio and nanoporous structure. Moreover, electrospun nanofibers could be functionalized with additives to extend their application areas. Cyclodextrins (CDs) are cyclic oligosaccharides and have truncated-cone shape structure. Due to their hydrophobic cavity, CDs have ability to form inclusion complex (IC) with a variety of molecule.  Taught is the combination of properties of both
electrospun nanofibers and CDs, and these nanofibers could be used in drug delivery, wound healing and tissue engineering applications (page iii).  Specifically taught is electrospinning of carboxymethyl cellulose (CMC)/polyethylene oxide (PEO) nanofibers in ratios of CMC to PEO of 3:1 (page 2, figure 2).  The use of silver nanoparticles is mentioned (page 13).  In one example CMC with Triton X-100 along with cyclodextrin to form the electrospun nanofibers (page 17).  It is taught that surfactants make it easier the spinning of a polymer solution by reducing the surface tension and more uniform nanofibers are obtained (page 18).  The diameters of the CMC/PEO nanofibers ranged from 100 ± 35 to 295 ± 100 nm (table 3).  The fibers can be used in wound healing (page iii, iv, 4, 6 and 30).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Aytac suggest the use of Triton X-100, Aytac does not exemplify its use with CMC and PEO.  While Aytac suggest nanofibers with silver, Aytac does not expressly teach its use with the CMC/PEO.  Aytac does not teach the inclusion of calcium. However, this deficiencies are cured by Asli et al.
	Asli et al. is directed to nonwoven fiber materials.  The electrospun fibrous material can be used for controlled, localized drug delivery, tissue engineering and wound healing applications (abstract).  Electrospun fibers include polyethylene oxide as well as cyclodextrin and blends.  The webs can also comprise two or more therapeutics (page 4, lines 5-14).  Taught is the inclusion of silver particles which are antibacterial compounds which are known to be used for the treatment of burns, wounds and infections as well as protecting textile products from the negative impact of microbial contamination (page 12, lines 16-27).  Tricalcium phosphate (TCP) was used as a model drug and incorporated into the matrices.  The tricalcium phosphate is a primary component of mineral in bone and can degrade in vitro release calcium and phosphate ions into the surround environment.  The TCP was incorporated at 5 and 10 wt.% into the spinning solutions (pages 18-19).  
	While Aytac suggests the nanofibers can be used in wound healing, Aytac is silent as to the oxygen content.  However, this deficiency is cured by Ladin as evidenced by Wells et al.
	Ladin is directed to an oxygen generating wound dressing.  Supply of oxygen to healing wound tissues may be derived from three sources: oxygen chemically bound to hemoglobin in whole blood; oxygen dissolved in plasma; and oxygen which diffuses into plasma or tissue form the exterior (column 1, lines 40-43).  In surface wounds, all sources of oxygen are important (column 1, lines 53-54).  Taught is an occlusive dressing which provides increased oxygen supply to the wound (column 3, lines 14-25).  Figure 6 shows a plot of oxygen concentration v. time for the wound dressing.  It is taught that 1 atmosphere equals the oxygen concentration supplied by air at one atmosphere with respect to time.  The concentration is substantially the same as that of a topical hyperbaric chamber employing pure oxygen at about 1 atm or slightly above (example 1).
	As evidenced by Wells et al., ambient air is comprised of about 21% oxygen (paragraph 0004).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aytac, Asli et al. and Ladin and utilize silver and/or calcium in the nanofibers of Aytac et al.  One skilled in the art would have been motivated to utilize silver for its antibacterial properties.  One skilled in the art would have been motivated to utilize tricalcium phosphate with the silver when treating infections in the bone as suggested by Asli et al.  Since both Aytac and Asli et al. are concerned with electrospinning fibers, one skilled in the art would have a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aytac, Asli et al. and Ladin and utilize an oxygen generating source such that the oxygen supplied by the dressing is at least comparable to the amount of oxygen in air.  Since oxygen is known to improve wound healing, one skilled in the art would have been motivated to utilize a permeable dressing in order to allow air and subsequently oxygen to the wound in order to improve wound. Since the amount of oxygen at 1 atm is 21%, a permeable dressing would be expected to possess at least this amount.
	Regarding the claimed malodor absorbing agent, Aytac teaches cyclodextrin.  As evidenced by the instant specification (page 2), cyclodextrin is envisioned as a malodor absorbing agent.
Regarding the claimed ratio of biopolymer and carrier, Aytac teaches CMC (reading on carrier) and PEO (reading on biopolymer) of 3:1 which falls within the range claimed.  Regarding the claimed diameter, Aytac teaches an overlapping amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed concentration of calcium, Asli et al. teaches 5 and 10 wt.% which falls within the no more than 20% claimed.  Additionally pages 20-21 pf Asli et al. specifically teach methods of determining the calcium doped in the scaffolds.  

Response to Arguments
Applicants’ arguments filed September 29 2022 have been fully considered but they are not persuasive. 
Applicants argue that the Office action concedes that Avtac does not teach the inclusion of calcium and admits that Avtac is silent to the oxygen content.  It is argued that the Office action relies on Asli to cure the significant deficiens of Aytac.  The Office action also acknowledges that Asli is silent to the oxygen concentration.  It is argued that since both Avtac and Asli are silent to the oxygen concentration the Office action utilizes Ladin to cure such deficiencies.  It is argued that Ladin provides no disclosure, teaching or suggesting regarding antimicrobial fibers, let alone antimicrobial nanofibers in the claimed concentrations.  It is argued that Ladin discloses an oxygen generating source which is not oxygen.  Ladin requires the addition of a chemical oxygen source able to supply further oxygen to a wound.  Therefore, Ladin fails to teach or suggest oxygen present in the nanofibers.  It is argued that providing oxygen in the nanofibers as relicted in claim 19 does not result in selective modifications of oxygen concentration resulting in no oxygen as discussed by Ladin.  Thus it is argued that Ladin teaches away from the claimed nanofibers because a person of ordinary skill would be led in a direction divergent from the path that was taken by the Applicant.  It is argued that here the Office has used hindsight, specifically Applicants claims as a blueprint to depart on a scavenger hunt in the sea of prior art to search for the components claimed to arrive at Applicants’ claimed invention.  It is argued that the Office has provided nothing that demonstrates how one of ordinary skill in the art would come up with the precise amounts and ratios of biopolymer, carrier polymer calcium and oxygen.  Therefore, the Office action has failed to show how a person of ordinary skill would have selected and combined the prior art elements.  It is argued that the dependent claims should be allowable for the same reasons.
Regarding applicants’ arguments, the examiner recognizes that a single reference does not teach all the claimed limitations.  However, that is not the requirement for 103. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  All three references utilized by the examiner, Aytac, Asli et al. and Landin are directed to wound healing devices.  The cited prior art provides motivation to utilize silver, for its antimicrobial properties, as well as tricalcium phosphate, for its bone healing properties, in wound healing applications.  Therefore, the prior art, not applicants claims or specification, provide the motivation to include these ingredients in the device of Aytac.  With regards to the oxygen content, as acknowledged by Applicants, Aytac and Ali et al. are silent.  This mean Aytac might have an oxygen content reading on the instant claims but does not expressly state the content.  This is critical because the instant specification, specifically example 1, does not add oxygen to the antibacterial nanofibers to achieve a particular oxygen content.  This oxygen content is what inherently occurs during the method of making.  While Ladin does not teach the antimicrobial nanofibers as claimed, as indicated above, it is not a requirement that all the prior art utilized teach all the same claimed ingredients.  Ladin generally teaches the role of oxygen in tissue healing.  While applicant contend that the percentage of oxygen in the claimed does not change over time, the claims do not recite this limitation.  Therefore, the examiner cannot agree that generation of oxygen in the nanofibers with via a reaction that only exists for a certain period of time does not fall within the scope claimed.  Ladin, as indicated above, recognizes the importance of oxygen in wound healing.  Air contains 21% oxygen, thus any air trapped in the nanofibers reads on the oxygen content claimed.  Nonetheless, since one skilled in the art would recognize the importance of oxygen in the wound healing process, one skilled in the art would manipulate the wound healing device to provide the appropriate level of oxygen to the wound site.  Applicants have not demonstrated the criticality of the instantly claimed amount of oxygen.  With regards to the claimed amounts of ingredients, the examiner addressed all these limitations in the Office action.  Aytac teaches a ratio of CMC (biopolymer) to PEO (carrier) of 3:1 which falls within the range claimed of 1:4 (20:80) to 9:1 (90:10).  Aytac teaches an overlapping diameter of the nanofibers.  Asli et al. teaches a TCP concentration of 5 and 10% which gives a calcium concentration falling within the instantly claimed scope of no more than 20%.  Landin teaches a hydrogen concentration of 1 atm which equals the oxygen concentration supplied by air.  Which as evidenced by Wells et al. is 21% oxygen which reads on the instantly claimed concentration of 10 to about 25%.  Therefore, the examiner cannot agree that the recited prior art does not teach the same concentrations claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616